Name: Commission Regulation (EC) No 354/2000 of 16 February 2000 amending Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to China (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  trade policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32000R0354Commission Regulation (EC) No 354/2000 of 16 February 2000 amending Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to China (Text with EEA relevance) Official Journal L 045 , 17/02/2000 P. 0021 - 0022COMMISSION REGULATION (EC) No 354/2000of 16 February 2000amending Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to China(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out, of the European Community(1), as last amended by Commission Decision 99/816/EC(2), and in particular Article 17(3) thereof,Whereas:(1) On 7 December 1999 China made an official request to be allowed to import certain waste listed in Annex II to Council Regulation (EEC) No 259/93 without any control procedures, instead of applying the control procedure applicable to waste listed in Annex IV to that Regulation.(2) In accordance with Article 17(3) of Regulation (EEC) No 259/93, the committee instituted by Article 18 of Council Directive 75/442 of 15 July 1975 on waste(3), as last amended by Commission Decision 96/350/EC(4), was notified of the official request on 13 December 1999.(3) In order to take account of China's new situation, it is necessary to amend Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures to apply, in accordance with Council Regulation (EEC) No 259/93, to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply(5), as amended by Regulation (EC) No 334/2000(6),HAS ADOPTED THIS REGULATION:Article 1Annex D to Regulation (EC) No 1547/1999 is amended by adding the following types of waste to the Chapter "CHINA":1. All types included in section GH (Solid plastic waste).2. In section GJ (Textile wastes):>TABLE>Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 2000.For the CommissionPascal LAMYMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 194, 25.7.1975, p. 39.(4) OJ L 135, 6.6.1996, p. 32.(5) OJ L 185, 17.7.1999, p. 1.(6) OJ L 41, 15.2.2000, p. 8.